Citation Nr: 0730011	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1961 to February 
1982.  He died in July 2004; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the RO denied service connection for the cause of the 
veteran's death.  The veteran filed a notice of disagreement 
(NOD) in June 2005, and the RO issued a statement of the case 
(SOC) in October 2005.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2005.  The RO issued a supplemental SOC 
(SSOC) in July 2006.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO; 
a transcript of that hearing is of record.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

Initially, the Board notes that the RO did not send the 
appellant a letter explaining VA's duties to notify and 
assist her in connection with her claim for service 
connection for the cause of the veteran's death.  The RO's 
March 2005 letter addressing some of the elements of VCAA 
notification related only to her July 2004 claim for burial 
benefits, and not her January 2005 claim for Dependency and 
Indemnity Compensation (DIC), Death Pension, and Accrued 
Benefits.

The Board also points out that, in a claim involving DIC 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  See Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July18, 2007).  Clearly, notice fully 
consistent with this authority has not been provided.  

Under these circumstances, the Board finds that proper notice 
as required under 38 U.S.C.A. § 5103(a) has not been provided 
in connection with the claim on appeal. As action by the RO 
is required to satisfy the notification provisions of the 
VCAA (see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)), a remand of this 
matter to the RO for full compliance with the VCAA's notice 
requirements is warranted.

On remand, the RO should, through VCAA-compliant notice, give 
the appellant another opportunity to provide evidence or 
information in support of her claim.  The RO's notice letter 
should explain what information and evidence is needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, consistent with Hupp (as discussed 
above), as well as explain the respective responsibilities of 
VA and the veteran in obtaining additional evidence.  The RO 
should also invite the appellant to submit all pertinent 
evidence in her possession, as well as explain that she has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and her representative a VCAA-
complaint notice letter specifically as 
regards the claim for service connection 
for the cause of the veteran's death.

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO should request 
that the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record. The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession, 
explaining  the type of evidence that is 
her ultimate responsibility to submit.

The RO's notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the veteran's 
death.  The RO should ensure that its 
letter meets the notice requirements of 
the recent decision in Hupp (cited to 
above).

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional action deemed 
warranted, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.
5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



